Title: John Adams to Abigail Adams, 12 October 1782
From: Adams, John
To: Adams, Abigail



My dearest Friend
12 Oct. 1782 at the Hague Saturday

I believe I shall set off for Paris next Fryday. Mr. Thaxter and Mr. Storer will go with me.
The Treaty of Commerce and the Convention respecting recaptures were Signed on the 8 of this Month, and they go by this and Several other Opportunities. I hope they will give Satisfaction.
Mr. Jay writes me that on the 28 of Septr. that the Day before Mr. Oswald received a Commission to treat with the United States of America—and writes pressingly for me to come, but I have not been able to dispatch the Treaty and the Loan before. I know not what to Say about Peace. It will be a troublesome Business.
Dr. Franklin has been a long time much indisposed as I lately learn with the Gout and Strangury.
Mr. Dana is well and so is our son, who may perhaps return to me this Fall.
Charles minds his Book I hope. I wish John was with him, and his Father too.
I dont know whether in future Job should be reckoned “The patient Man.” It Seems to me, that I have had rather more Tryals that than he, and have got thro them. I am now going to Paris, to another Furnace of Affliction. Yet I am very gay, more so than usual. I fear nothing. Why should I. I had like to have Said nothing worse can happen. But this is too much. Heaven has hitherto preserved my Country and my Family.
I have Sent you an whole Piece of most excellent and beautiful Scarlet Cloth—it is very Saucy. 9 florins almost a Guinea a Dutch ell, much less than an English Yard. I have sent some blue too very good. Give your Boys a suit of Cloths if you will or keep enough for it some years hence and yourself and Daughter a Ridinghood in honour of the Manufactures of Haerlem. The Scarlet is “croisée” as they call it. You never saw such a Cloth. I send also a Suit of Curtains for Miss Nabby. As to her request it will be long Ad referendum. There is also a Remnant of Silk, Green. Make the best of all—but dont meddle any more with Vermont.
If We make Peace, you will see me next summer. But I have very little faith as yet. I am most inclind to think there will be another Campaign.

I am exceedingly honoured of late by the French and Spanish Ambassadors.
I never know how to close, because I can never express the Tenderness I feel.
